Citation Nr: 0109687	
Decision Date: 03/30/01    Archive Date: 04/04/01

DOCKET NO.  98-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of an injury to the left leg, to include muscle 
injury, compartment syndrome and neurological impairment.

2.  Entitlement to service connection for a heart condition, 
claimed secondary to residuals of an injury to the left leg.

3.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964, and was assigned to annual active duty training 
with the 178th Fighter Wing, Ohio Air National Guard from 
June 10-24, 1995, at which time he sustained a disabling 
injury to his left lower extremity.

This appeal arises from July 1996 and May 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.


REMAND

Before addressing the issues on appeal, the Board notes that 
in November 2000, the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA") became 
law, and substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the veteran's appeal include the elimination of the 
requirement that a claimant submit a "well-grounded" claim, 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Initial Rating of Left Lower Extremity Injury Residuals

Service medical records indicate that the veteran was injured 
in June 1995, during active duty training, when he was 
running backward while directing an F-16 aircraft on the 
ground, and felt a pain in his left calf.  He was taken to a 
Danish civilian surgeon after the leg became "markedly" 
swollen for an emergency fasciotomy and suturing of a muscle 
tear or rupture.  A diagnosis of rupture of the medial head 
of the gastrocnemius muscle and compartment syndrome was made 
at that time, with no evidence apparent of ischemic damage 
from the swelling.  Subsequent medical examination and 
treatment records discuss a number of related conditions, 
which have included post-operative infection (possibly 
cellulitis), absence of eversion of the foot and weak plantar 
flexion, some decreased recruitment of the lateral and 
posterior compartment motor units in the left leg due to 
muscle contracture, numbness in the anterolateral left leg 
and foot, and substantial continuous pain in the leg.  A U.S. 
Air Force physician at the Chronic Pain Management Clinic, 
Wright-Patterson Air Force Base (AFB), Ohio, indicated in 
February 1997, that the veteran suffered from a severe 
neuropathic pain syndrome most likely the result of 
peripheral nerve damage, with a poor prognosis.

The veteran filed his claim for compensation for this injury 
in January 1996, and was initially granted service connection 
in July 1996, with a 10 percent rating assigned under 
38 C.F.R. § 4.72, Diagnostic Code (DC) 5311 (injuries to 
Muscle Group XI).  The veteran appealed this initial rating 
by filing a notice of disagreement (NOD) later that month.  
In March 1997, following a hearing at the RO and receipt by 
the RO of additional evidence, the veteran's rating was 
increased to 30 percent.  A "built-up" DC of 5311-8523 was 
assigned, indicating that the RO considered the injury as an 
injury to Muscle Group XI, but rated it as neuritis of the 
anterior tibial nerve.  See 38 C.F.R. § 4.27.  The rating 
official (the hearing officer) indicated that the 30 percent 
benefit was the maximum provided for an injury to the muscle 
group involved and therefore constituted a full grant of the 
benefits sought on appeal.  However, for the reasons below, 
the Board finds that further medical development is indicated 
to determine if the veteran is entitled to a higher rating or 
separate ratings for his residuals of a shell fragment wound 
of the left leg with muscle and nerve involvement.  

In reviewing the record, the Board finds that there is 
indication that the veteran has muscle and nerve damage 
secondary to an old shell fragment wound which affect 
different functions of the left lower extremity.  The muscle 
injury was a rupture of the medial head of the gastrocnemius 
muscle.  A February 1997 letter from the medical director of 
the Chronic Pain Management Clinic at Wright-Patterson AFB 
indicates that it is the pain from the nerve damage which 
causes the total numbness of the left foot and lower leg.  A 
report from a November 1996 VA examination at the Columbus 
VAMC presents a very incomplete description of the extent of 
his left leg impairment, but it also attributes the left 
ankle limitation of motion to the pain, rather than to muscle 
injury, compartment syndrome residuals (other than pain) or 
surgical residuals.  The gastrocnemius muscle is part of 
Group XI, and its function is shown in DC 5311 as propulsion 
and plantar flexion of the foot.  The 75% limitation on 
dorsiflexion (5 degrees, vice 20 degrees normal), if 
attributable to a muscle, would implicate the tibialis 
anterior muscle in Group XII.  

The Board is cognizant of 38 C.F.R. 4.55(a), which prohibits 
rating a muscle injury in combination with a peripheral nerve 
paralysis.  However, given the medical evidence summarized 
above and the rather incomplete and remote nature of the most 
recent VA compensation examination, it is the Board's 
judgment that the veteran should be afforded muscle and 
neurological examinations to determine the current severity 
of all residuals of the old shell fragment wound of the left 
leg, and which includes an opinion addressing the question of 
whether he has muscle and nerve damage secondary to an old 
shell fragment wound which affect different functions of the 
left lower extremity.  While care must be taken to avoid 
evaluation of the same manifestation under different 
diagnoses, which is prohibited (38 C.F.R. § 4.14), all 
functional impairment must be considered and injury residuals 
must be rated under separate diagnostic codes where "none of 
the symptomatology . . . is duplicative . . . or 
overlapping."  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

It is also pertinent to note that VCAA requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim.  See VCAA, Pub. L. No. 106-
475, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  The 
most recent VA examination focusing on the veteran's left leg 
injury residuals appears to have been conducted in November 
1996 (more recent examinations have been performed, but focus 
on the veteran's claim for service connection for a heart 
condition, infra, and review the injury residuals essentially 
in passing).  The physician who conducted that examination 
characterized it as inadequate due to his inability to review 
pertinent medical data in the claims file.  The Board 
concurs, and finds that a new examination to determine the 
nature and extent of the residuals of the injury to the 
veteran's left leg is necessary and must be provided.  See 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991) (a "thorough 
and contemporaneous medical examination, [is] one which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one").

Service Connection for a Heart Condition, Claimed Secondary 
to Left Leg Injury

The veteran has submitted a claim for service connection for 
a heart condition secondary to the infection of the "wound" 
(either directly from the injury trauma or as a result of 
remedial surgery) to the left gastrocnemius muscle.  Private 
physicians have submitted statements on the veteran's behalf 
which describe this condition both as chronic pericarditis 
with tamponade and as pericardial effusion.  However, the RO 
treated the veteran's submissions as a claim for service 
connection for coronary artery disease and denied the claim 
in May 1998.  While the RO's April 2000 supplemental 
statement of the case (SSOC) recognizes the disparity between 
the veteran's claim and its rating decision to some extent, 
it is not fully responsive to the veteran's arguments or 
evidence, and does not provide adequate reasons and bases for 
denying his claim.  Stated otherwise, it does not clearly 
inform him of what additional medical or lay evidence not 
already submitted would be necessary to substantiate his 
claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A).

Additionally, the Board concludes that the April 1997 and 
March 1999 VA cardiac examinations were inadequate as bases 
for rejecting the veteran's claim.  The April 1997 
examination does not indicate whether cardiac effusion was or 
was not present at that time, and no explanation is provided 
for his opinion that there was no relationship between the 
veteran's compartmental leg injury and his myocardial 
infarction.  Additionally, no opinion was offered as to the 
relationship, if any, between the veteran's leg injury and 
cardiac effusion or tamponade.  Moreover, the history 
provided by the physician, i.e., that cardiac effusion was 
first noted after the veteran's heart surgery, is contrary to 
the discharge summary written by the veteran's private 
cardiologist immediately following his coronary bypass 
hospitalization in December 1996, which indicates that the 
effusion was present (approximately 2 liters) at the time of 
his admission to the hospital.

While more complete, the March 1999 VA examination is also 
inadequate, in that it fails to discuss and account for the 
veteran's apparent good health and absence of any indication 
of cardiovascular disease (other than hypercholesterolemia) 
prior to his June 1995 injury.  In this regard, the Board 
notes that the veteran's most recent National Guard periodic 
physical examination, conducted in March 1992, included a 
resting EKG showing essentially normal results, and a medical 
certificate ("short form" medical history) prepared by the 
veteran in October 1994 revealed no apparent changes since 
the date of that examination.  The April 1997 examination 
also fails to indicate whether any cardiac effusion was 
present at that time.  A stress test was not performed due to 
the veteran's leg disorder, and it is not clear whether or 
not a resting EKG was performed or would have been of value.

Entitlement to TDIU

Finally, the veteran has requested assignment of a total 
disability rating for compensation purposes.  Under 38 C.F.R. 
§ 4.16(a), TDIU may be granted where the schedular rating is 
less than total if a veteran is unable to follow a 
"substantially gainful occupation" as a result of service 
connected disabilities.  See also 38 C.F.R. §§ 3.340(b), 
4.15.  If there is only one service-connected disability, it 
must be ratable at 60 percent or more, and if there are two 
or more disabilities, at least one shall be ratable at 40 
percent or more and there must be sufficient additional 
disability to bring the combined total to 70 percent or more.  
Id.  If a veteran's service-connected disabilities, standing 
alone, are sufficiently severe to prevent him from securing 
and following a substantially gainful occupation, he may also 
be granted a total disability rating on an extra-schedular 
basis, without regard to his total combined schedular 
evaluation.  38 C.F.R. § 4.16(b).  Nonservice-connected 
disabilities and previous unemployability are disregarded for 
rating purposes under this section.

As noted above, the veteran is presently service connected 
for residuals of his left leg injury, currently rated as 30 
percent disabling.  However, the appropriateness of that 
evaluation remains at issue, as does the question of whether 
the veteran is entitled to service connection for any heart 
disorder.  In Harris v. Derwinski, 1 Vet.App. 180 (1991), the 
United States Court of Veterans Appeals (Court) held that two 
issues are "inextricably intertwined" when a decision on 
the one issue would have a significant impact on a veteran's 
claim for the second issue.  In this case, both the claim for 
service connection for a heart condition and the appropriate 
evaluation of his left leg disability are inextricably 
intertwined with the TDIU claim.  The Board must therefore 
await the RO's completion of the additional development and 
adjudicative actions required herein prior to final appellate 
consideration of the TDIU issue.

For all the above reasons, the veteran's appeal is REMANDED 
to the RO for completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded a VA 
cardiac examination to determine the 
nature and extent of any  heart disease 
that may be present, and to provide an 
opinion as to whether any of the 
veteran's diagnosed heart conditions are 
causally linked to any incident of 
service or were caused or aggravated 
(underlying condition worsened) by the 
veteran's service-connected residuals of 
a shell fragment wound of the left lower 
extremity.  The examiner should include 
an opinion as to the impact of any 
diagnosed condition on the veteran's 
ability to obtain or maintain 
substantially gainful employment.  All 
indicated diagnostic studies should be 
performed.  The report of the examination 
should include complete rationales for 
all opinions expressed.  The claims 
folder, or all pertinent medical records, 
service records and reports, must be made 
available to the examiner for review at 
all times in conjunction with the 
examination. 

3.  The veteran should also be afforded 
VA orthopedic and neurological 
examinations to determine the current 
severity of all residuals of a shell 
fragment wound of the left leg, and which 
includes opinions addressing the 
questions of which muscle groups and 
nerves were damaged and whether the 
veteran has muscle and nerve damage 
secondary to the old shell fragment wound 
which affect different functions of the 
left lower extremity (i.e., flexion and 
extension of the foot, any secondary 
functional limitation of the ankle or 
knee).  The examiners should include an 
opinion as to the impact of the residuals 
of a shell fragment wound of the left leg 
have on the veteran's ability to obtain 
or maintain substantially gainful 
employment.  All indicated diagnostic 
studies should be performed.  The reports 
of examination should include complete 
rationales for all opinions expressed.  
The claims folder, or all pertinent 
medical records, service records and 
reports, must be made available to the 
examiners for review in conjunction with 
the examinations.  

The RO is advised that an examination 
report which does not comply with the 
requirements set forth above is 
incomplete and must be returned for 
correction.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran should be advised by the RO 
that failure to report for a scheduled VA 
examination may have adverse consequences, 
including the denial of his claim.  See 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  A copy of this notification must 
be associated with the claims file.

4.  Thereafter, the RO should readjudicate 
all issues certified on appeal, to include 
whether muscle injury and neurologic 
residuals of the veteran's left leg injury 
should be separately rated.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified by 
the RO or receives notice to report for examination.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




